 PEDDIE BUILDINGSFrank Viscegliaand Vincent Visceglia,t/a PeddieBuildingsand Local 807,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers ofAmerica. Case 22-CA-4588April 27, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING,JENKINS,AND PENELLOOn June 15, 1972, Administrative Law Judge' Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.'The record reveals, and the Administrative LawJudge found, that the Respondent, Frank Viscegliaand Vincent Visceglia, trading as Peddie Buildings(hereinafter sometimes referred to as Peddie), is alimited partnership, in which Frank and Vincent Vis-ceglia are the partners. Peddie, as the owner of certainreal estate in one sector of a privately owned industri-alpark known as Raritan Center in Edison, NewJersey, is engaged in the business of leasing real estateand facilities for warehousing and distribution. At thetime the dispute in the instant case arose in April1971, there were approximately 68 buildings in thePeddie sector. The normal use of Peddle's sector byits tenants were nonretail. However, one tenant, arestaurant, serves all patrons whether they are em-ployed in Raritan Center or not, but it does not in anyway advertise as being open to the public. Anothertenant, Bambergers, once invited the public to a ware-house clearance sale, but this was an isolated incidentand did not recur. In addition, a third tenant, Bath-room Coordinates, invited the public to a sale of bath-room fixtures on several occasions. When this firmrefused to discontinue these sales after being warnedby Peddie to do so, Peddie did not renew its lease, in'The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19. 1972ZThe Administrative Law Judge, in referring to the New Jersey SuperiorCourt's grant of an injunction with respect to the employee picketing in theinstant case, comments that " Itihe fact that the court here seems to have actedmuch less judicially than the police is only happenstance. and does notchange the character of Respondent's initial threat " As this comment add,nothing to the consideration of the relevant issues in the instant case, we donot adopt it265order to retain its sector's nonretail format.In its leases with its lessees, Peddle has agreed toprovide security for its tenants. Guards employed byPeddie are responsible for patrolling the Peddie sectoras well as the remainder of Raritan Center.Raritan Center industrial park also consists of threesectors in addition to the Peddie sector. These threeother sectors are either owned by Frank and VincentVisceglia, or controlled by them as principal corpo-rate shareholders. These three sectors, unlike the Ped-die sector, develop land for sale to companies whicherect their own buildings.With respect to the geographic layout of RaritanCenter, Woodbridge Avenue, a public highway, formsitsnorthern border. The only entrance to RaritanCenter is located at the intersection of WoodbridgeAvenue and Raritan Center Parkway. Raritan CenterParkway, also a public road, begins at WoodbridgeAvenue and continues south through another sectoruntil it terminatesjust prior to the Peddie sector boun-dary at the Lehigh Valley Railroad tracks. On theother side of these tracks, a small road begins at thatpoint and runs through the private Peddie sector. Thisroad is the only entrance road to the Peddie area. Atthe time the dispute in the instant case occurred, Re-spondent had guards stationed at the entrance to Rar-itanCenter atWoodbridge Avenue and RaritanCenter Parkway. Their functions were in substancelimited to recording (1) the license number of alltrucks entering the Center, (2) the employer of thetruck drivers, and (3) their destination within the Cen-ter.These guards also checked private automobilesentering the Center during periods other than themorning and evening rush hours. Since the events inthe instant case, the guards have been moved back toa location near the Lehigh Valley Railroad tracks atthe end of Raritan Center Parkway near the Peddieboundary.As noted above, the three sectors other than Peddierepresent a different type of operation. They developland for sale to companies which erect their ownbuildings.One such company, American HospitalSupply, has purchased land and built a warehouse(Building 120) in such a sector on Raritan CenterParkway.On or about March 20, 1971, the employees ofAmerican Hospital, who worked at Building 120 andwere represented by Teamsters, went out on an eco-nomic strike, and picketed American Hospital at thatlocation. During the course of the strike, there was noclaim of unlawful interference by Respondent withthe pickets at Building 120.In lateMarch 1971, Patrick Fogarty, who is anemployee of American Hospital employed at Building120 and also a teamsters steward, picketed at the en-203 NLRB No. 27 266DECISIONSOF NATIONALLABOR RELATIONS BOARDtrance to Building 426 in the Peddle area. Building426 is owned by Peddle and leased to American Hos-pital. At this time, the superintendent of Raritan Cen-ter,LouisCamaglia, and his assistant,WilliamAlagna, approached Fogarty and a fellow employeewho was also picketing, and informed them that theywere on private property and that the police would becalled to have them arrested if they did not leave.'Thereafter, Fogarty and the fellow picket left. On thenext day, Fogarty and another American Hospitalemployee returned to picket Building 426 in the Ped-die sector, and Camaglia and Alagna again informedthem that they were on private property, and that theywould have to leave or the police would be called tohave them arrested." On this occasion the pickets didnot leave, and the police were called. After determin-ing that the employees were pickets, a police officerstated: "I am going to let you stay here and picket. Iam going to let the courts decide this, but I do wantno trouble." At that point, the police left.Subsequently, Peddie filed a complaintagainstTeamsters in New Jersey Superior Court, pursuant towhich the court issued an injunction against the pick-eting of American Hospital on Peddie property, onthe ground that such picketing constituted a trespass.In addition to the above-cited facts found by theAdministrative Law Judge, the record further showsthat the nearest publicly owned property available forpicketing American Hospital is a substantial distancefrom American Hospital's quarters in PeddieBuilding426; specifically, about a fifth of a mile away, at theentrance to the Peddie sector at theterminus of Rari-tan Center ParkwaysOn the basis of these facts, the Administrative LawJudge concluded that Respondent, through its agentsCamaglfa and Alagna, violated Section 8(a)(1) of theAct by threatening to cause the arrest of employees ofAmerican Hospital if they continued their peacefulpicketing of their employer at the entrance to thatemployer's building on Peddle's property. He rea-soned that the particular facts of this case brought3As noted by the Administrative Law Judge, although Respondent deniedboth in its answer and at the hearingthat Camagliaand Alagna were itsagents, it did not argue that position in itsbrief to the Administrative LawJudge On thebasis of the record evidence, the Administrative Law Judgefound that Camaglia and Alagna were agentsof Peddie TheRespondent didnot except to this finding of the AdministrativeLaw JudgeBoth Camaglia and Alagna testified thatthey told the pickets that theywere on privateproperty, and that if they didnot leave, the police would becalledTheydenied stating to the picketsthat they wouldbe arrested TheAdministrativeLaw Judgestated that he saw no legal or practical differencebetween the statements as testifiedto by Fogartythat they would be arrestedif they did notleave and those as testifiedto by Camagliaand AlagnaTherefore, the Administrative Law Judge found it unnecessary to resolve the"conflict,"because he f-It that the statement"I'll call the police"is a threatto seek arrest without being explicitly or overtly spelled out5This fact is establishedby G C Exh 2,a map drawn to scale representingRaritan Center industrialpark, whichwas receivedinto evidence by theAdministrative Law Judgeintoplaytwo legitimate conflictinginterests,Respondent's preservation of its property rights andthe employees' right to effectively picket their em-ployer, with whom they had a dispute, even thoughthe picketing was on Peddie's property. He noted thatthe Board must balance the interests involved anddetermine which one must yield in order to accommo-date to the statutory scheme and the circumstances inthe instantcase, just as the Supreme Court requiredthat the Board balance employees' Section 7 organiza-tional rights and an employer's property rights inN.L.R.B. v. Babcock & Wilcox Company,351U.S. 105(1956). The Administrative Law Judge analyzed theBabcock & Wilcoxcase, and alsoAmalgamated FoodEmployees Union Local 590 v. Logan Valley Plaza,Inc.,391 U.S. 308 (1968), together with the facts of thepresent case, and concluded that the employees hada protected right, in the particular circumstances ofthis case, to picket their employer in front of Building426, on Peddie's property. He found, therefore, thatRespondent, by threatening to call, and calling, thepolice, interfered with, restrained, and coerced theseemployees in the exercise of that right and therebyviolated Section 8(a)(l) of the Act.We agree with the Administrative Law Judge's con-clusions, but only for the following reasons.LoganValleypresented the question whether the corporateowner of a retail shopping center complex could right-fully obtain a state court injunction against peacefulpicketing on the shopping center property. The Su-preme Court held that it could not, because the mallthere involved was the functional equivalent of the"communitybusinessblock" referred to inMarsh v.Alabama,326 U.S. 501 (1946). The Supreme Court inLoganheld that the peaceful picketing was constitu-tionally protected.The Administrative Law Judge in the present caseissued his opinion on June 15, 1972, relying in part onLogan Valley.Shortlythereafter,on June 22, 1972, theSupreme Court decidedCentral Hardware Co. v. N.L.R.B., 407U.S. 539 (1972). That case involved the rightof the owner of a retail hardware store to exclude fromitsparking lot nonemployeeunionorganizers whowere engaging in solicitation. The Supreme Courtheld thatLogan Valleywas inapplicable, pointing outthatLogan Valley,though involving picketing,restedon constitutional grounds, and was not a Section 7case.The Supreme Court observed that the companyparking lot inCentral Hardwarewas not the function-al equivalent of a business block and concluded thatthe principles ofBabcock & Wilcox, supra,were moreproperly applicable.For the reasons expressed by the Supreme Court inCentral Hardware, supra,we find the principles ofBabcock & Wilcox,rather than those ofLogan Valley, PEDDIE BUILDINGSto be applicable to the present case.InBabcock & Wilcox,the Court was directly con-cerned with the rights of nonemployee organizers todistribute union literature on company-owned park-ing lots.In the course of its opinion, however, theCourt took the Board to task for failing "to make adistinction between rules of law applicable to employ-ees and those applicable to nonemployees," observingthat "The distinction is one of substance. No re-strictionmay be placed on the employees' right todiscuss self-organization among themselves,unlessthe employer can demonstrate that a restriction isnecessary to maintain production of discipline."(Su-praat 113.)The present case, though not involving solicitationor the passing out of literature, does involve an em-ployee activity coming directly within the protectiveambit of Section 7,vizan economic strike engaged inby employees against their own employer. The strik-ing employees were employed by Hospital Supply ata building fronting on Raritan Center Parkway,Building 120. They commenced their picketing atthosepremises,clearly a public location. Thereafter,the employees decided to picket their employer atanother nearby place, at Building 426. As it hap-pened, Building 426 was located not on a publicstreet, but in a limited access location; i.e., on Peddieproperty. Agents of Peddie, as previously indicated,interfered with their picketing at this location.Except for the fact that the property was Peddie's,itwould seem clear that the employees here had aprotected right to picket in front ofBuilding426. TheAct gives employees the right to picket their own em-ployer at a primary location. This right is embodiedin Section 7, and is given emphasis by Section 13. Itis true that the employees could have picketed, anddid picket, at the more public location of their em-ployer, at the building fronting on Raritan Parkway.However, there was no contention that, except for thefact that Peddie owned the property, Supply's em-ployees were engaging in anything other than protect-ed activity in picketing at Building 426.6Taking then, as a starting point, that the employeeswere engaged in what otherwise would be protectedpicketing, we find that their employer in this case, atBuilding426, was not insulated from the picketingmerely because someone else, Peddie, was the techni-cal owner of the land surrounding it. Though, as indi-cated, this building fronted on a limited access road,6 Although allthe picketingemployees were employedat Building 120,ratherthan at Building426, both premises housedwarehouseoperations ofHospital Supply On May 28, 1971, shortlyafter the picketing,inCases22-RD-301, and 22-RM 378, theparties agreedthat employees of the twobuildings together constituted a single appropriate unit for collective-bar-gaining purposes,and an electionwas conductedtherein267there is no evidence that Peddie forbadeallpersonsfrom approaching Building 426. Indeed, we assumethe situation to have been otherwise since the buildingwould be of little use if American Hospital's ownemployees were not permitted access to it. In view ofthe employee's obvious right of access to theiremployer's premises for work purposes, we believethat Section 7 gave them a parallel right of access forpurposes of otherwise legitimate picketing. Whateverrestrictionswere placed by Peddie on access to itsproperty were directed at strangers. By contrast, webelieveHospital Supply's own employees had theright to picket in front of their employer's building,and that Peddie unlawfully interfered with this rightby seeking to restrict or inhibit this picketing.'In so holding, we are not failing to give due consid-eration to Peddie's property rights. While Peddie un-questionably had property rights in the premises, wealso note that these rights did not partake of the quali-ty of exclusiveuse parallelingthat associated withproperty rights in one's own home or even one's facto-ry.The road here in question was not for Peddie'sexclusive use, nor indeed even for Peddie's primaryuse. It was, as the terminology used herein demon-strates,not an"exclusive use" road,but rather a "lim-ited access" road, thus indicating Peddie's intent topermit its use by classes of persons acceptable to Ped-die. It seems plain that American Hospital's employ-ees were within that acceptable class.The gravamenof our holding is that members of such an acceptableclassmay not lawfully be designated as unacceptable,and thus refused access, for the sole reason that theychoose toengagein protected concerted activity.We note, finally, as did the Administrative LawJudge, that if the employees were not permitted topicket in front of Building 426, on Peddie's property,they would be required, if they wished to picket, to goto the closest purely public location, approximatelyone-fifth mile away at the entrance to the larger Ped-die sector. This would have had the statutorily unde-sirable result of enmeshing other businesses whichoccupied space within the Peddie sector, and whoseemployees would be required to pass at least dailythrough this entrance point. In our view, a more desir-able accommodation is achieved if employees are ac-corded the right to picket their employer at the mostproximate location, directly in front of the employer'spremises, and not be required to picket at a moredistant location which may well be a common situsfor entrance to other places of business and thus invitesecondary effects.For the above reasons, we adopt the Administrative7 In confirming this right of employees to picket their employer in frontof his premises, we do not pass on whetheroutside organizerswould havethe same right 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaw Judge's conclusion that Respondent violatedSection 8(a)(l) by interfering with employees' right topicket, and we likewise adopt his recommended Or-der.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders the Respondent, Frank Visceglia and VincentVisceglia, t/a Peddie Buildings, Newark, New Jer-sey, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This case was heardatNewark, New Jersey, on February 9, 1971, based on acharged filed September 14, 1971, and a complaint issuedJanuary 7, 1972. The complaint alleges that the Respondentviolated Section 8(a)(1) of the Act by threatening employeesofAmerican Hospital Supply Company, herein calledAmerican, with arrest if they continued to picket at a partic-ular location owned by Respondent, to be described furtherherein. Counsel for the General Counsel and for the Re-spondent filed briefs.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER AND THELABOR ORGANIZATION INVOLVEDRespondent, Frank Visceglia and Vincent Visceglia, T/APeddie Buildings, is a partnership of which Frank Viscegliaand Vincent Visceglia are general partners. It maintains itsprincipal office and place of business at Newark, New Jer-sey. It also owns real estate in various other places in theState of New Jersey, including a portion of an industrialpark at Raritan Center, Edison, New Jersey, where it isengaged in leasing real estate. During the preceding 12months Respondent received gross revenue from its opera-tions at the Raritan Center location in excess of $100,000,of which more than $25,000 was received from enterpriseswhich are engaged in interstate commerce, including Amer-ican Hospital Supply Company and R. H. Masey & Com-pany, Inc. It is admittedly engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The Union is alabor organization within the meaning of Section 2(5) of theAct.IITHE UNFAIRLABORPRACTICESA The FactsThere is not substantial dispute about the facts in thiscase.Raritan Center is a privately owned industrial parkcomplex in Edison, New Jersey. The entire center is owned,operated, and controlled in large part by two brothers,Frank and Vincent Visceglia Its approximately 2,350 acresare divided roughly into four quadrants, one of which, con-sisting of about 417 acres, is operated by Respondent in thiscase, Peddie Buildings, which holds title to that quadrant.The other three quadrants are owned and controlled byFederal StorageWarehouses, by Federal TransportationCompany, Inc., and by Frank and Vincent Visceglia. Asidefrom the Peddie Buildings portion of Raritan Center, theremaining portions are either already sold or being devel-oped for sale to companies and businesses which have erect-ed, or will erect, their own building or buildings on thelocations purchased.With one exception, the Peddie por-tion is entirely owned by Peddie, which leases buildings inthat quadrant of Raritan Center During April of 1971,when the events in this case took place, there were approxi-mately 68 buildings and tenants in the Peddie portion.Raritan Center fronts on a highway called WoodbridgeAvenue, and the entrance to the entire project lies in theFederal Storage portion of the property at approximately itsnortheast part, going into a public road called Raritan Cen-ter Parkway This parkway ends at approximately the boun-dary between Federal Storage and Peddie, at which pointrailroad tracks of the Lehigh Valley Railroad cross the road.It continues from that point as a small, allegedly private,road which bears off into the Peddie portion of the property.This portion of the road travels along the right-hand side ofthe Peddie property and has been offered or dedicated foruse as a public road, but not yet accepted by MiddlesexCounty or the township of Edison for public use.Respondent's witness, Peter H Cook, who is general coun-sel for Federal Storage Warehouses, testified that the entireeasterly portion of the Peddie property, including this two-lane road, is expected to be developed as the other portionsof Raritan Center are developed, and the rest of Peddie willcontinue to be devoted to leased property.At the time of the events in this case, the gate at the mainentrance was manned by guards. They noted trucks enter-ing Raritan Center, recording the license number of thetrucks, the name of the Employer and where the truck wasgoing. The guards at the main gate also attempted to checkprivate automobiles entering Raritan Center during mostperiods of the day, except that during the morning andevening rush hours, autos were not stopped at all. In thePeddie area the leases provide that security service will befurnished to the tenants. Since the events in this case theguard station has been moved to a point fairly close to thePeddie area. The superintendent of the entire Raritan Cen-ter is Louis Camaglia who, with his assistant William Alag-na, is actually on the payroll of Federal Storage Warehouse.Their office is in a building in the Peddie sector whichPeddie rents to Raritan Center Corporation. Guards em-ployed by Peddie " patrol throughout Raritan Center, andthey go for their general instructions to the building rented PEDDIE BUILDINGS269in the Peddle sector. Camaglia andhis assistantAlagna bothhave authority to order persons to leave Peddie's portion ofthe Raritan Center.Without going into any detail,it isclear from the record,and Respondent apparently does not disagree, that the fourgroups comprising Raritan Center, as well as Raritan Cen-ter itself, are essentially one for all practical purposes so thatemployees of any one of them work for and are undercontrol of all of them. Furthermore, the testimony of bothCamaglia and Alagna:as well asthat of Frank Visceglia,clearly establishes that Superintendent Camaglia and hisassistantAlagna have authority throughout Raritan Centerto order persons to leave Peddie's portionof RaritanCenter.Respondent, although denying that Camaglia and Alagnawere its agents both at the hearing and in its answer, doesnot now maintain that position.The Peddie portion of Raritan Center,as noted,is differ-ent from the other portions in that, with minor exceptions,the land and buildings in that portion are owned by Peddieand leased to the users, such as American Hospital whichleasesthe building numbered 426, used as a warehouse. Theexceptions to the normal use of property leased by tenantsin the Peddie portion of Raritan Center involved arestau-rantlocated rather near the entrance to the Peddie portion,which the testimony shows served any and all persons whocame there to patronize it, although the testimony alsoshows that it was not advertised as being open to the public,a warehouse sale to which the public was invitedon a singleSaturday by Bambergers, one of thetenants inthe Peddiearea, and asimilarsale of bathroom fixtures atBathroomCoordinates on a number of occasions about a year beforethe eventsin this case.The latter company was told byPeddie to stopall retail salesand ultimately Peddie refusedto renew its lease because of its desire to exclude from thePeddie area any businesses which might conduct retail sales.In contrast to the predominant use of Peddie land andbuildings on a leasehold basis, the other three groups ofRaritan Center one of which is still largely undeveloped, sellland,with buyers then erecting and utilizing their ownbuildings and facilities on the purchased land. The aforesaidAmerican Hospital Supply Company, in addition to itsleased building, No. 426, in the Peddie sector, has a buildingand land on Raritan Center Parkway, which is owned by it.In the course of a strike by the employees of AmericanHospital Supply Company who worked at the Raritan Cen-ter Parkway location, not at building 426 in the Peddiesection, employees picketed American Hospital at that loca-tion.There was no interference with that picketing otherthan asingle instanceof the superintendentand assistantsuperintendent of Raritan Center asking pickets not to litteracross the street from American Hospital Supply where thepickets' cars were parked.'Late in March, 1971, about 2 weeks after the strikeagainst American Hospital Supply Company started, Pat-rick Fogarty, an employee of American Hospital Supplyand a Teamsters steward, picketed with other employeesoutside building 426 in the Peddie sector. SuperintendentCamaglia andAssistant SuperintendentAlagna came up toiThere isno allegation of a violationof the Act bythis request, and plainlythere was nothing wrong withthe Company's requestin any eventthe two pickets and told them that they were on privateproperty and that the police would be called to have themarrested if they did not leave. Fogarty and the other picketleft at that point. The following day Fogarty and anotheremployee returned to building 426 to picket and the eventsof the previous day were essentially reenacted; that is, Cam-aglia and Alagna again came up and told the two picketsthat if they did not leave the police would be called and theywould be arrested because they were on private property.2On the second occasion, the police came in response tothe call in about 5 minutes. The upshot of the police visita-tion was that a police officer utlimately said,"I am going tolet you stay here and picket. I am going to let the courtsdecide this, but I do want no trouble." Subsequently, pur-suant to a complaint filed by Peddie against TeamstersLocal 807, a New Jersey Superior Court judge enjoined thepicketing of American Hospital Supply on Peddie propertyon the ground that such picketing constitutes trespassing,the injunction being sustained on appeal to the AppellateDivision of the Superior Court of New Jersey on April 20,1970.The sole issue in this case is whether Peddie violatedSection 8(a)(1) by the threats made by Camaglia and Alag-na to the pickets on or about March 29.B. DiscussionOn the face of things the General Counsel made out aprima faciecaseof a violation by proving that agents ofPeddie, an employer within the meaning of the Act, threat-ened employees to stop them from peacefully picketing anemployer with whom they had a dispute. The case is not, ofcourse, that simple, as both Respondent's arguments as towhy no violation should be found and considerations inher-ent inBoard, court of appeals, and Supreme Court casesamply demonstrate. The case particularly relied on by theGeneral Counsel isScottHudgens,192 NLRB 671, wherethe Board held that the threat to arrest pickets who werepicketing in front of an employer with whom they had adispute in an enclosed shopping mall was in violation ofSection 8(a)(1) of the Act. The Board relied uponAmalga-mated Food Employees Union Local 590 et al. v. Logan ValleyPlaza, Inc., et al.,391 U.S. 308. Respondent, on the otherhand, claims that this case is distinguishable fromLoganValley(necessarily, by parity of reasoning, fromScott Hud-gens, supra)in that the Peddie sector of Raritan Center was"private property," not merely because Peddie owned theproperty, for the entire industrial park was,in one sense,"private property", but in the moresignificantsense that theroads through it were private, and the uses of the land andbuildings (with the exceptions noted) were such that thepublic was not generally invited to that section. On thisbasis, and also because, contends Respondent, picketing atother locations, specifically at the entrance to the Peddie2 Both Camaglia and Alagnatestifiedthat theytold the picketsthat theywere onprivate propertyand that iftheydid not leave the police would becalledThey deniedstating to thepickets that theywould be arrested I seeno legal orpractii.al difference between the statements as testified to byFogarty andthose as testifiedto by Camagliaand Alagna I therefore do notfind it necessary to resolve the "conflict" for "I'll call thepolice"is as muchof a threatof ai restwithoutthe latterexplicitly orovertly spelled out as withit 270DECISIONSOF NATIONALLABOR RELATIONS BOARDlocation or nearby the entrance,could adequately serve theemployees'and the Union's purposes,Respondent distin-guishes this case from such cases asLoganValleyPlaza,andalso from theBabcock and Wilcox(N. L. R. B.v.The Babcock& Wilcox Company,351 U.S.105) exception to a propertyowner's right to prevent a trespass on his property.In making the distinction that it does from theLoganValleycase,Respondent specifically relies on the SeventhCircuit's decisioninN .L.R.B. v. SoloCup Company, 422F.2d 1149 (C.A. 7, 1970),where the court,in disagreementwith the Board,concluded that an industrial park thereinvolved was private'property and not open to public useand was, therefore,not "the functional equivalent" of theshopping center inLogan Valley.Alternatively,Respondentargues that it did not threaten the pickets with arrest butonly said that the police would be called if the pickets didnot leave.Furthermore,Respondent argues,since the Gen-eral Counsel conceded that Respondent's obtaining the in-junction from the superior court was not a violation ofSection 8(a)(1) ofthe Act,and since the injunction stoppedall picketing, whereas the threat to call the police did notbring an end to the picketing,itwould be absurd to find aviolation based on the threat.I turn now to consideration of Respondent's principalcontention that the nature of the Peddie portion of RaritanCenter made it "private property,"inmore than a bareownership sense,so that Respondent had a right to preventpicketing thereon.This contention rests on the principlethat the Board must balance conflicting legitimate interestsand decide which interest must give way in whole or in partto accommodate to the statutory scheme and the circum-stances of the particular case.The need for such "balanc-ing" has been most apparent in determining whetherparticular picketing is in violation of Section 8(b)(4)(B) ofthe Act.See, e.g.,N.L.R.B. v. Denver Building and Construc-tion Trades Council,341 U.S. 675. Asimilar balancing oc-curs with respect to the right of union organizers to pass outliterature or solicit employee membership on "private pro-perty,"such as employee parking lots, or within the confinesof an employer's plant,such as labor camps,etc., see, e.g.,N.L.R.B.v. Babcock and Wilcox Co., supra; Republic Avia-tionCorporationv.N.L.R.B., 324 U.S.793;Logan Valley,supra.Granting the employees'normal right to picket at build-ing 426 in terms of such picketing being primary,and ancil-lary to or supportive of a primary dispute with AmericanHospital Supply Company, the question becomes how andtowhat extent the fact that Peddie was not open to thepublic in the same sense as the remaining portions of Rari-tan Center should be taken into account;whether that factin the circumstances of this case tips the balance against theemployees'"right" to picket their employer.Aside from the fact that the entire Peddie sector was"private property,"Respondent does not assert any reasonfor barring peaceful employee pickets from itsproperty.This is not to minimize the Company's property rights, butonly to point out that there is no claim that presence of thepickets in front of building 426 involved any detriment toany of the tenants at Peddie, or any interference with theoperations of any tenant or with suppliers,deliveries, or anymembers of the public coming into the Peddie area to dobusinesswith any of thelesseeson the property.The competing right in thisinstance, that of AmericanHospital Supply employees to picket their employer 3insidethe Peddle property, involves much more complex consider-ations. There are a number of different ways to approachthe problem. One involves consideration of the principles ofLoganValley-essentially a determination whether the Ped-die sectorwas sufficiently public in nature as to be compa-rable for purposes of peaceful picketing to an industrialsection ofa normal town. For, as the Supreme Court statedinLogan Valley(391 U.S. at 325) "The more an employer,for his own advantage, opens property for use by the publicin general, the more do his rights become circumscribed bythe statutory and constitutional rights of those whouse it."The facts in this case show that, with a few exceptions,suchas the restauranton the fringe of Peddie's property,and the warehouse sales by Bamberger and Bathroom Coor-dinates, the property was not open to the "public," if thatword is limited in definition and connotation to "retail buy-ing public." On the other hand, 68 companies rented build-ingson the streets of Peddie, and their employees (therecord does not disclose how many) came and went freely.The suppliers of and deliverers to these 68companies alsohad "legitimate business" there, and could freelycome andgo. Furthermore, anyone seeking todo businesswith any ofthe 68 could obviously enter thepremises. If, for example,a hospital wanted to buy a thousand gross of bandaids fromAmerican Hospital Supply, the hospital buyer could cometo building 426 to transact that business. So we have in thiscase,use of Peddie property, not just by employees of andpeople doingbusinesswith American Hospital Supply-theprimary employer with whom the Union had a dispute-notjust by employees of and peopledoing businesswith Peddieitself,which maintained offices there along with the otherthree companies comprising Raritan Center, but by as manyof the public as would normallyenter a400-plus-acre sectorin a city, on which were located 68 separate nonretail estab-lishmentsand perhaps a restaurant which did not advertiseto the public and served primarily the employees of the 68companies but was nonetheless "open" to all who came.In short, the Peddiepremisesin my opinion "partake ofthe nature of [a] city street."Marshall Field & Co. v. N. L.R.B., 200 F.2d 375, 378, 380 (C.A. 7, 1953).4 The fact that the"city street" in thisinstancecontains no retail estab-lishments(other than the restaurant and the sporadic ware-house salesmentioned earlier)onlymakes it a cityindustrial, rather than a city commercial or city residential,street.Itmay be argued that the property of anysingle industrialplant is "open"in the sensethat Peddie is open, to all withlegitimate businessthere, but that employees, nevertheless,could not picket within the Company's premises.But thesingle company's property is not like the "city street"; it isJThe fact that the two pickets who picketed building 426 were actuallyemployed at the American Hospital Supply building on Raritan Parkwayrather than at building 426 is not urged by Respondent as a basis for notfinding a violation here NOT, inmy opinion,would it make any differenceto this case4 InMarshallField,the Seventh Circuit upheld the Board's finding that anemployer could not interfere with the activity of union organizers on HoldenCourt.a privately owned working area used by employees and customers. PEDDIE BUILDINGSa single company fronting on the city street, and that differ-ence, in my opinion, is crucial. For if the employees of oneof the establishments at Peddie could not legally picket theiremployer in front of his place of business, then, in a complexsuch as this, there would be created here, just as inLoganValley,a "cordon sanitaire" with the picketing employeeslimited to purveying their message in extremely dilutedfashion, at a gate where employees, suppliers, customers,deliverers, etc., of 68 different companies entered and left.In protecting employees' right to engage in concertedactivities,Congress manifestly did not intend to limit theright to picket (except where specifically limited by provi-sions of the Act dealing with secondary boycotts, recogni-tion picketing, etc.) to less than the full range of pressurespeaceful picketing is designed to effect, including the psy-chological and social pressures often engendered by thepresence of live pickets in front of the "unfair"employer.5Were the legitimate purpose of picketing solely to get themessage across, then posting a picket sign at the plant en-trance would suffice, as would, in this case, picketing orposting a sign at the Peddie entrance, or indeed at the mainentrance to Raritan Center.6But picketing has traditionally been designed, at least inpart, to put psychological pressure upon those about toenter struck or picketed premises. When picketing is at anentrance to a plant, everyone going in does so "under thegun," so to speak, with the pickets seeing him enter, whetherhe be customer, employee, deliverer, or supplier. Thus, apicket at the entrance or entrances to a huge General Elec-tric or General Motors plant fully accomplishes the purposeof picketing; there is no need for the picketing to take placeon the property of a separately located plant?The converse is true of an industrial park such as RaritanCenter, or the so-called "private" industrial park called Ped-die. A picket at the outer gate would not have the psycholog-icaland social pressures of the picket at the struckemployer; for persons coming in that gate could be goingto any of 67 other companies. Thus, Peddie is not only likea "city street" in theLogan Valleysense, a conclusion which,if correct, would permit picketing of an employer locatedthere without more, there is also aBabcock and Wilcoxkindof unreasonableness inherent in limiting picketing to theouter gate of Peddie or Raritan Center.That one of the principal purposes of picketing is the"personal confrontation" which permits the employeesto "present their message with maximum persuasiveness,"N.L.R.B. v. United Aircraft Corp.,324 F.2d 128, 130 (C.A.2, 1963), has long been established .8s 1 use the word"unfair" here in the sense of the Union or the employeeshaving a dispute with the Employer and do not intend any value judgmentsthereby.6 The latter would, of course, to a far greater extent dilute the effectivenessof the picketing7 Since employee pickets would have less reason to go inside plant premisesthan would outside organizers, even where the criteria ofBabcock and Wilcoxwere met so as to require the relinquishment of property rights and admittingunion organizers into a single plant's parking lot,there would be no reason,absent extraordinary circumstances,to permit employee picketing inside theplant gates on the parking lot8 TheUnited Aircraftcaseinvolved the legality of an employer no-solicita-tion rule inside the plant,rather than picketing,but the principle involvedhas applicationhere The court inUnited Aircraftwent on tosay (324 F 2d271The Second Circuit also pointed out that, with respect toemployees as distinct from "nonemployee organizers," theconsideration of available alternatives is not required."Bab-cock and Wilcox,"said the court, "made it clear that theemployees in exercise of their rights are not to be judged bythe same standards as nonemployees." (324 F.2d at 131). Inthis respect, i.e., that here we have employees engaged in aprimary dispute with their employer,the situation is notanalogous to that inSolo Cup, supra,which involved unionorganizers.Were there evidence that American Hospitalemployees, suppliers, distributors, or anyone else coming todo business with American Hospital at building 426 cameat separate and distinct times from all persons doing busi-ness,working for, etc., the other 67 occupants of the Peddiesector, then this case would be likeSolo Cupinthat respect .9The persons coming to American Hospital Supply would,on that assumption, be isolated from all others so that pick-ets at the Peddie gate would adequately serve the disputant'spurpose. But that is not the case here. Thus, even applyingBabcock and Wilcoxcriteria, I am satisfied that the employ-ees had a protected right to picket, even though on Peddieproperty, on the street in front of American Hospital sup-ply, that picketing at the Peddie gate was not a reasonablealternative thereto.With all due respect, I think the Seventh Circuit's conclu-sion in theSolo Cupcase that the industrial park thereinvolved was not a "quasi-public" place, failed to considerthe usage of that industrial park in other "public" ways than"retail buying public," the factors I have already advertedto in concluding that the Peddie area was the functionalequivalent of a city industrial district. Perhaps the courtwould have concluded otherwise,had employee picketingrather than union organizer solicitation been involved.In the present case, it is plain that picketing at the Peddiegate would have involved the enmeshing to some extent tothe 67 neutrals who leased buildings at Peddie.Some em-ployees,some union members, and sortie members of thegeneral public do, it can safely be assumed, regard crossinga picket line as anathema. To them, and in thiscase "them"at 131), "We have long passed the point where the bundle of property rightscan be used arbitrarilyor capriciously to restrict a worker's freedom ofassociationor expression."See also,Picketing by an uncertifiedunion.The newSection 8(b)(7),69 Yale L.J. 1393, 1397 (1960); andN L R.B. v. United Furni-tureWorkers of America,337 F 2d 936, 939, 940 (C.A. 2, 1964),where thecourt remanded an 8(b)(7)(B) case to the Boardto considerwhether there wassufficientconfrontationfor the Union's conductto be characterized as "pick-eting."To thesame effect, see the Board's Supplemental Decision inLaw-rence Typographical Union No 570,169 NLRB 279, 284.See"PreemptiveFederal Jurisdiction Over Concerted Trespassory Union activity";Michael A.Bloomfield.83 Harv L. Rev. 552, 575. "The efficacy of the tactic [picketing]decreases markedlyas the locus of the action is removed from the employer'splace of business .In cases involving shopping centers or industrialparks the secondary boycottprovisions of Section 8(b)(4)(B) must be consid-ered if the union is forced to picket at the perimeter, its activity may havean effecton secondaryemployers "9Employees of the company onthe industrial parkinSolo Cupwhom theunion was attempting to organize had working hours quite different fromthose of the employees of any of the othercompanies located within theindustrial park,and since the industrial park consented to allow the unionto solicit on its property,that is, on the streetowned by theindustrial parkonto which Solo Cup's employees emerge,and where there would be forpractical purposesno cominglingwith employeesof other companies there,there was virtuallyno curtailment of the union's right to solicit and theemployees to be solicitedso as to require any further access to the privatelyproperty 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould include employees of any or all of the 67 neutrals,persons coming to do business with them, and their sup-pliers and deliverers, a picket line at the gate would keepthem from working for or doing business with those neutralcompanies.This enmeshment of neutrals,itself somethingto be avoided as a matter of congressional policy wherepossible, obviously could have been avoided here. Althoughthis does not answer the question here posed (for in manyinstances there are reasons above and beyond the mereownership of property for keeping pickets from picketing asclosely as possible to the employer with whom they have adispute),1° it does suggest that, in balancing the conflicting"rights" of the Union to picket the employer (AmericanHospital Supply Company) with whom it has a dispute, andan employer (here Peddie) to keep pickets off its property,the accommodation take into account, where possible andfeasible, the "rights" of the neutral employers as well."In summation,we have on the one side of the balancescalesPeddie's ownership of property, and no more. On theother side of the scales, we have the traditional right of aunion and employees to picket the employer with whomthey have a dispute; the fact that the industrial park in thiscase is akin to an industrial city street in many ways; andthe fact that picketing at the entrance to Peddie would losethe "confrontation" purpose of picketing, thus diluting itseffect in terms of American Hospital Supply, the primaryemployer, with the concomitant enmeshment of the 67"neutrals" at Peddie that would flow from not permittingpicketing on the street in front of the primary employerAmerican Hospital Supply.12I am convinced accordingly that the bare (though impor-tant) property interest of Peddie should yield to the manyreasons both practical and statutory policy for permittingthe picketing.. There remain for consideration subsidiary contentions ofRespondent, apart from the employees' right to picket atbuilding 426 on Peddie property.As to Respondent's argument that it did not threatenpickets with arrest, but merely that the police would becalled, I have already indicated I find it unpersuasive.10 Forexample.if a union had a dispute with a leased department in a largedepartment store, the department store would have ample reason to refusethe union the right topicketin the aisles of the store near the leased depart-ment11Had the Union been permitted to picket American Hospital Supply atbuilding 426, picketing at the entrance to Peddie would without any questionhave violated Sec. 8(bX4XB).Retail Fruit & VegetableClerksUnion(CrystalPalace) v. N.L.R.B.,249 F.2d 591(C.A. 9, 1957).SeeLocal294, Teamsters(Northeastern IndustrialPark,Inc.),196 NLRB 332. InCrystal Palace aprincipal basis for finding a violation of Sec.8(b)(4) when the union picketedthe entrances to a market occupied by many lessees along with the primaryemployer was the fact that the union was invited to picket inside the marketdirectly in front of the primary employer's locations Although with accessdenied,the union could have picketed the common entrance without violat-mg Sec.8(b)(4), provided proper signs were used,and no overt appeals toemployees or suppliers of neutrals were made, the purpose of this kind ofaccommodation is to permit the union to exert economic pressure on theemployer with whom it has its dispute despite the inevitable enmeshing ofneutrals.12As noted above,there were some usesof Peddie property by the retailbuying public as well as the time in question,i.e . Bamberger and BathroomCoordinates,and the use of the restaurant,which still continuesAlthoughtheymay add some support to the resultIreachhere,Ido no particularlyrely on themThreatening to call the police, even without stating the pos-sible consequences of such a call, is plainly coercive. Nor isthere any significance to the fact that when the police camethey decided not to do anything, but "to let the courtsdecide this."Respondent argues in this same vein that calling the po-lice, particularly with the police doing nothing, could hardlybe coercive in the light of the General Counsel's "conces-sion" that obtaining the injunction from the New JerseySuperior Court was not a violation of Section 8(a)(1). How,asks Respondent, can an alleged threat that did not, in fact,end the picketing, be unlawful when obtaining an injunctionthat did end the picketing is not?At first blush, this argument seems both logical and per-suasive. The persuasiveness, however, evaporates on closerexamination. Thus, going to a judicial body for redress ofalleged wrongs,such as the alleged trespass here,standsapart from other forms of action directed at the allegedwrongdoer. The right of access to a court is too importantto be called an unfair labor practice solely on the groundthat what is sought in the court is to enjoin employees fromexercising a protected right. The fact that the court hereseems to have acted much less judicially than the police isonly happenstance, and does not change the character ofRespondent's initial threat. In short, as the Board stated inClyde Taylor,127 NLRB 103, 109-110,13 "the Board shouldaccommodate its enforcement of the Act to the right of allpersons who litigate their claims in court, rather than con-demn the exercise of such right as an unfair labor practice."Indeed, asClyde Tayloralso points out, threatening evencourt action may be violative of Section 8(a)(1), althoughactually going to court would not be.As I have found that the employees had a protected rightin the circumstances of this case to picket their employer infront of building 426 on Peddie property, and that Respon-dent coerced these employees in the exercise of this right bythe conduct described above, I conclude that Respondentthereby violatedSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent,Frank Visceglia and Vincent Visceglia,t/a Peddie Buildings,is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local 807,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3.By threatening to cause the arrest of the ChargingParty'spickets, employees of American Hospital SupplyCompany, Inc., while they were engaging in protected activ-itywithin the meaning of Section7 of the Act,the Respon-dent violated Section 8(a)(l) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.13This case is the basis for the General Counsel's concession thatRespondent's seeking the injunction here was not in violation of Sec 8(a)(I)There is someindication inClyde Taylorthat a "bad-faith"resort to a courtto enjoin protected activity might he a violation PEDDIEBUILDINGS273THE REMEDYHaving found that Respondent violated Section 8(a)(1) ofthe Act, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the purposes and policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in the case, I herebyissue the following recommended: 14ORDERRespondent, Frank Visceglia and Vincent Visceglia, T/APeddieBuildings,itsofficers, agents, successors and as-signs, shall:1.Cease and desist from threatening to cause the arrestof employees of American Hospital Supply Company, Inc.,oremployeesofanyotheremployer located inRespondent's portion of the Raritan Center Industrial Park.while peacefully picketing as part of protected concertedactivity within Respondent's portion of Raritan Center In-dustrial Park, or in any like or relatedmanner interferingwith, restraining or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Post at its office and other conspicuous places in thePeddie portion of Raritan Center Industrial Park copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice onforms provided by theRegionalDirector forRegion 22, after being duly signed by Respondent's repre-sentatives, shall be posted by it immediately upon receiptthereof and maintained by it for 60 consecutive days there-after in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that said noticesare not altered, defaced or covered by any othermaterial.(b) Notify the Regional Director for Region 22, in writingwithin 20 days from the receipt of this Decision what stepsthe Respondent has taken to comply herewith. 1614 In the event that no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulationsof the National Labor RelationsBoard, the find-ings, conclusions, recommendations and recommended Order herein shall,as provided in Sec 102 48 of the Rules and Regulations, be adopted by theBoardand become its findings, conclusions and Order,and allobjectionsthereto shall be deemed waived for all purposes15 In theevent that the Board'sOrderisenforcedby a Judgment of aUnited StatesCourt of Appeals, thewords in the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcing anOrder ofthe National LaborRelations Board."16 in the eventthatthis recommendedOrder is adopted bythe Board afterexceptionshave been filed, thisprovisionshall be modified to tead. "Notifythe RegionalDirector forRegion 22,in writing,within 20 daysfrom the dateof this order,whatstepsRespondent has taken tocomplyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to have any employee of Amer-ican Hospital Supply Company, or of any other em-ployer located in the Peddie portion of Raritan CenterIndustrial Park, arrested because they are peacefullypicketing within the Peddie portion of Raritan CenterIndustrial Park.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise ofrights guaranteed in Section7 of the Act.FRANK VISCEGLIA ANDVINCENTV ISCEGLIA,T/A PEDDIE BUILDINGS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building-16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone 201-645-2100.